         Case 1:18-cv-00120-DAD-BAM Document 141 Filed 03/27/20 Page 1 of 4


 1                  PETER R. DION-KINDEM (SBN 95267)
                    THE DION-KINDEM LAW FIRM
 2                  PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone: (818) 883-4900
     Email:       peter@dion-kindemlaw.com
 5
     Attorneys for Plaintiff Juan Trevino
 6

 7   [Additional counsel listed in signature lines at end of document]

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    Juan Trevino, Christopher Ward, Linda                 LEAD CASE NO. 1:18-cv-00120-DAD-BAM
      Quinteros, Romeo Palma, Brittany Hagman,              Member Case No: 1:18-cv-00121-DAD-BAM
12    Alberto Gianini, and Juan C. Avalos, on behalf        Member Case No: 1:18-cv-00567-DAD-BAM
      of themselves and all others similarly situated,      Member Case No: 1:18-cv-01176-DAD-BAM
13                                                          Member Case No: 1:17-cv-01300-DAD-BAM
             Plaintiffs,                                    CLASS ACTION
14

15           v.                                             PLAINTIFFS’ OBJECTIONS AND
                                                            RESPONSE TO DEFENDANTS’ NOTICE
16    GOLDEN STATE FC LLC, a Delaware Limited               OF SUPPLEMENTAL AUTHORITY
      Liability Company; AMAZON.COM INC., a
17    Delaware Corporation, AMAZON                          Motion for Class Certification Hearing:
      FULFILLMENT SERVICES, INC. a Delaware                 Date:       April 17, 2020
18
      Corporation, and Does 1 through 10, inclusive,        Time:       9:00 a.m.
19                                                          Crtrm:      8
             Defendants.
20

21          Plaintiffs Juan Trevino, Christopher Ward, Linda Quinteros, Romeo Palma, Alberto Gianini,

22   and Juan C. Avalos, on behalf of themselves and all other similarly situated employees of Defendants

23   Golden State FC, LLC, Amazon.Com Inc, and Amazon Fulfillment Services, Inc. (“Defendants”)

24   hereby submit this Objections and Response to Defendants’ Notice of Supplemental Authority

25   (“Defendants’ Notice”) filed on March 26, 2020. (ECF No. 140).

26          Defendants’ Notice requests the Court to take notice of two recently decided Ninth Circuit

27   cases, Ramirez v. TransUnion LLC, 951 F.3d 1008, 2020 WL 946973 (9th Cir. Feb. 27, 2020) and

28   Mays v. Wal-Mart Stores, Inc., 2020 WL 1277642 (9th Cir. Mar. 17, 2020) (unpublished). Defendants

          Plaintiffs’ Objections and Response to Defendants’ Notice of Supplemental Authority
                                                    1
         Case 1:18-cv-00120-DAD-BAM Document 141 Filed 03/27/20 Page 2 of 4


 1
     incorrectly assert that these cases bear upon the certification of Plaintiffs’ claims for inaccurate wage
 2
     statements. Defendants argue, by citing to Plaintiffs’ motion for Class Certification briefing arguments
 3
     and language from the Mays and Ramirez cases, that Article III standing requires a showing of actual
 4
     injury to each class member to certify the wage statement Class and claims. (ECF No. 140, pages 1-2).
 5
            The entirety of Defendants’ Notice is argument which vastly exceeds the scope of what can or
 6
     should be included in a notice of supplemental authority. Defendants’ Notice is a veiled attempt to
 7
     submit unauthorized supplemental briefing. Defendants did not seek leave of Court to provide
 8
     supplemental briefing, and Judge Drozd’s standing order specifically instructs that “no supplemental
 9
     briefing shall be filed without prior leave of court.” Accordingly, while the Court is free to consider the
10
     Mays and Ramirez holdings, it should do so without considering any of Defendants’ unauthorized
11
     arguments as to their application, which should be stricken. (See, e.g., United States v Biotronik (E.D.
12
     Cal., April 20, 2016, No. 2:14-cv-02407-KJM-EFB) 2016 WL 1587215, at *4 (“Bennett objected to the
13
     supplemental brief. ECF No. 55. At hearing, the court struck all but the first paragraph of Biotronik's
14
     supplemental brief by bench order, an order the court confirms here: all but the first eight lines of page
15
     one identifying supplemental authority are stricken. ‘No supplemental briefs shall be filed without prior
16
     leave of court.” Standing Order 4, ECF No. 14-1.’ ”); Church v. Rouillard (E.D. Cal., July 11, 2016,
17
     No. 215CV02165KJMEFB) 2016 WL 3688422, at *6, fn. 2 (“Plaintiffs cited this case in a Notice of
18
     Supplemental Authority, which plaintiffs filed after hearing without leave of court. ECF No. 36.
19
     Defendant objects to the filing as unauthorized supplemental briefing. ECF No. 37. The court considers
20
     the authority but disregards the accompanying argument.”).)
21
            Defendants’ arguments regarding the Mays and Ramirez cases are also objectionable as
22
     irrelevant because, as the Ninth Circuit has previously held, and Mays and Ramirez both recognize,
23
     only the representative plaintiff need allege standing at the class certification stage: “This Court has
24
     previously held that only the representative plaintiff need allege standing at the motion to dismiss and
25
     class certification stages, see In re Zappos.com, Inc., 888 F.3d 1020, 1028 n.11 (9th Cir. 2018);
26
     Melendres v. Arpaio, 784 F.3d 1254, 1262 (9th Cir. 2015)” (Ramirez v. TransUnion LLC (9th Cir.
27
     2020) 951 F.3d 1008, 1023; see also Mays v. Wal-Mart Stores, Inc. (9th Cir., Mar. 17, 2020, No. 19-
28

           Plaintiffs’ Objections and Response to Defendants’ Notice of Supplemental Authority
                                                     2
         Case 1:18-cv-00120-DAD-BAM Document 141 Filed 03/27/20 Page 3 of 4


 1
     55318) 2020 WL 1277642, at *1; Neale v. Volvo Cars of North America, LLC (3d Cir. 2015) 794 F.3d
 2
     353, 362 (holding that “unnamed, putative class members need not establish Article III standing” in
 3
     damages action at class certification stage).)
 4
             If, despite Defendants’ objectionable supplemental briefing, the Court determines it is
 5
     appropriate to consider Defendants’ citations and arguments as to Mays and Ramirez, Plaintiffs submit
 6
     there is nothing in the Mays decision that holds that the “deemed to suffer injury” provisions of Section
 7
     226(e) does not create an “injury” for Article III purposes. Indeed, Defendants mis-cite Mays, which
 8
     never even discussed that provision. Mays is also distinguishable in that the Section 226(a)(8) violation
 9
     in that case, which involved the minor misstating of the employer’s name on a wage statement, was
10
     deemed by the court as “trivial” “lacking in real world consequences” and thus not implicating the
11
     concrete interest that Section 226 was designed to protect.
12
            The Court in Mays recognized that Section 226 was “[m]eant to provide workers with
13
     transparency about their compensation to protect them from being cheated of their earned wages…”
14
     (Mays at *2.) In stark contrast to the Section 226(a)(8) claim in Mays, Plaintiffs’ direct Section
15
     226(a)(2) claim is based on Amazon’s failure to correctly state total hours worked on employees’ wage
16
     statements, which, as the opposite of transparency, obfuscates an employee’s ability to correctly
17
     calculate the hours worked and compensation owed and directly implicates the “transparency” interest
18
     that 226 was intended to protect. Mays is also unpublished, providing further grounds for not
19
     considering it.
20
            Finally, Defendants’ Article III standing defense is clearly a defense that can and should be
21
     resolved on a class-wide basis. Defendants’ “merits-based” argument regarding the issue should not be
22
     considered at the certification stage. Rather, after the Section 226(a)(2) claim is certified, Defendants
23
     can raise the “standing” defense thereto if they so wish.
24
      Dated: March 27, 2020                              The Dion-Kindem Law Firm
25

26
                                                         By: /s Peter R. Dion-Kindem
27                                                              Peter R. Dion-Kindem, P.C.
                                                                Peter R. Dion-Kindem
28

           Plaintiffs’ Objections and Response to Defendants’ Notice of Supplemental Authority
                                                     3
     Case 1:18-cv-00120-DAD-BAM Document 141 Filed 03/27/20 Page 4 of 4


 1
                                              The Blanchard Law Group, APC
 2

 3
                                              By: /s Lonnie C. Blanchard III
 4                                                    Lonnie C. Blanchard III

 5                                                   Attorneys for Plaintiffs
 6                                            DAVID YEREMIAN & ASSOCIATES, INC.
 7

 8                                            By: /s David Yeremian
                                                      David Yeremian
 9                                                    Alvin B. Lindsay
10
                                                     Attorneys for Plaintiffs
11
                                              JAMES HAWKINS APLC.
12

13                                            By: /s Isandra Fernandez
                                                      James Hawkins
14
                                                      Isandra Fernandez
15
                                                     Attorneys for Plaintiffs
16
                                              HAFFNER LAW PC
17

18
                                              By: /s Graham G. Lambert
19                                                    Joshua H. Haffner
                                                      Graham G. Lambert
20
                                                     Attorneys for Plaintiffs
21

22                                            THE WESTRICK LAW FIRM, P.C.

23
                                              By: /s Shawn C. Westrick
24                                                    Shawn C. Westrick
25                                                   Attorneys for Plaintiffs
26

27

28

     Plaintiffs’ Objections and Response to Defendants’ Notice of Supplemental Authority
                                               4
